Citation Nr: 1237261	
Decision Date: 10/26/12    Archive Date: 11/09/12

DOCKET NO.  05-31 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to January 9, 2012 for right shoulder degenerative joint disease.

2.  Entitlement to a rating in excess of 20 percent on and after January 9, 2012 for right shoulder degenerative joint disease.

3.  Entitlement to a rating in excess of 10 percent prior to April 26, 2005 for cervical spine degenerative joint disease.

4.  Entitlement to a rating in excess of 20 percent from April 26, 2005 to January 9, 2012 for cervical spine degenerative joint disease.

5.  Entitlement to a rating in excess of 30 percent on after and January 9, 2012 for cervical spine degenerative joint disease.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel

INTRODUCTION

The Veteran served on active duty from December 1972 to November 1975 and from October 1985 to August 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).  Specifically, in August 2003, the Veteran submitted a claim of entitlement to a rating in excess of 10 percent for his service-connected cervical spine degenerative joint disease.  He also submitted a claim of entitlement to service connection for right shoulder degenerative joint disease.  In September 2004, the 10 percent rating assigned to the Veteran's cervical spine degenerative joint disease was maintained, while service connection for right shoulder degenerative joint disease was granted and a 10 percent rating was assigned thereto, effective August 25, 2003.  The Veteran perfected an appeal seeking a higher rating for his cervical spine degenerative joint disease and a higher initial rating for his right shoulder degenerative joint disease.  In a July 2007 rating decision, the rating assigned to the Veteran's cervical spine degenerative joint disease was increased to 20 percent, effective April 26, 2005.  

In June 2009 and December 2011, the Board remanded the Veteran's increased rating claims for further development.  Subsequent to the second Board remand, in an August 2012 rating decision, the rating assigned to the Veteran cervical spine degenerative joint disease was increased to 30 percent, effective January 9, 2012.  Moreover, the rating assigned to the Veteran's right shoulder degenerative joint disease was increased to 20 percent, also effective January 9, 2012.  Following the issuance of an August 2012 supplemental statement of the case, the Veteran's claims were remitted to the Board for further appellate review.  Despite being mischaracterized during the pendency of this appeal, the Veteran's claims on appeal are as captioned above and will be addressed as such herein.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In December 2011, the Board remanded the Veteran's claims of entitlement to increased ratings for his service-connected right shoulder and cervical spine degenerative joint disease.  Therein, the Board found that an April 2011 VA examination was inadequate for rating purposes because the examiner did not ascertain the points, in terms of degrees, during range of motion testing, that the Veteran's cervical spine and right shoulder were limited by pain.  Consequently, the Board found that a remand was required in order to afford the Veteran another VA examination.  After the examination had been conducted, the Board instructed the RO to re-adjudicate the claims on appeal in a supplemental statement of the case and, if any benefit remained denied, remit the claim(s) to the Board for further appellate review.  Although not captioned as such, at the time of the December 2011 Board remand, the Veteran's claims on appeal were (1) entitlement to an initial rating in excess of 10 percent for right shoulder degenerative joint disease; (2) entitlement to a rating in excess of 10 percent prior to April 26, 2005 for cervical spine degenerative joint disease; and (3) entitlement to a rating in excess of 20 percent on and after April 26, 2005 for cervical spine degenerative joint disease.

In January 2012, the Veteran underwent a VA examination to determine the severity of the Veteran's service-connected right shoulder and cervical spine degenerative joint disease.  In an August 2012 rating decision, based on the findings from the January 2012 VA examination, the rating assigned to the Veteran's cervical spine degenerative joint disease was increased to 30 percent, and the rating assigned to the Veteran's right shoulder degenerative joint disease was increased to 20 percent, both effective January 9, 2012.  The RO then issued an August 2012 supplemental statement of the case wherein the issues of entitlement to a rating in excess of 30 percent for cervical spine degenerative joint disease and entitlement to a rating in excess of 20 percent for right shoulder degenerative joint disease were adjudicated.  The Veteran's claims were then remitted to the Board for further appellate review.

Generally, a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  However, a claimant may limit their claim or appeal to the issue of entitlement to a particular disability rating that is less than the maximum allowed by law for a specific service-connected condition.  Id.  Where there is no clearly expressed intent to limit the appeal, VA is required to consider entitlement to all available ratings for that condition.  Id.  The maximum ratings have not been assigned to either the Veteran's right shoulder or cervical spine degenerative joint disease, and the Veteran has not expressed satisfaction with any of the ratings assigned to his service-connected right shoulder and cervical spine degenerative joint disease since submitting his claims in August 2003.  As such, each period since August 2003, with respect to both his right shoulder and cervical spine degenerative joint disease, remains on appeal.

As discussed above, in the January 2012 rating decision, the rating assigned to the Veteran's right shoulder degenerative joint disease was increased to 20 percent, and the rating assigned to his cervical spine degenerative joint disease was increased to 30 percent, both effective January 9, 2012.  The action taken in the January 2012 rating decision did not represent a grant of the maximum rating allowable in periods prior to or after January 9, 2012, and the Veteran has not expressed satisfaction with any of the ratings assigned to either his right shoulder or cervical spine degenerative joint disease.  As such, the RO was required to re-adjudicate all of the issues as captioned above in the August 2012 supplemental statement of the case before remitting said claims to the Board for further appellate review.  However, the RO only evaluated the Veteran's erroneously-captioned claims of entitlement to "an increased rating in excess of 20 percent for service-connected degenerative joint disease, right shoulder," and to "an increased rating in excess of 30 percent for service-connected degenerative joint disease, cervical spine."  No mention was made of the prior periods on appeal, or the effective dates thereof.  

In the December 2011 remand, the Board directed the RO to readjudicate the Veteran's claims and, if any benefit remained denied, remit those claims to the Board for further appellate review.  Based on the above, the Board finds that the RO did not substantially comply with the December 2011 remand directives.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the Board finds that a remand is required in order for the RO to re-adjudicate all of the Veteran's claims on appeal as they are captioned above.

Additionally, in a September 2012 brief, the Veteran's representative observed that there was a "paucity" of treatment records dating in and after 2009, thus, suggesting that there is relevant evidence available that has not yet been associated with the Veteran's claims file.  Although the representative did not identify evidence with any degree of specificity, the Board finds that, in order to satisfy VA's duty to assist, the Veteran must be provided the opportunity to submit or identify pertinent evidence not already associated with the claims file.

Finally, in the September 2012 brief, the Veteran's representative also observed that the only evidence considered in the August 2012 rating decision and August 2012 supplemental statement of the case was the January 2012 VA examination report.  Based on this observation, the representative somehow concluded that the January 2012 VA examination was inadequate.  The Board thinks the representative is conflating two distinct issues.  The evidence considered in a rating decision, statement of the case, or supplemental statement of the case has no bearing on the adequacy of a VA examination.  Indeed, the January 2012 VA examiner indicated that the Veteran's entire claims file was reviewed.  Further, the examiner administered a thorough clinical examination, including determining the points, in terms of degrees, during range of motion testing, that the Veteran's cervical spine and right shoulder were limited by pain.  The Board finds that the January 2012 VA examination is adequate for rating purposes with respect to both of the Veteran's claims of entitlement to ratings in excess of those already assigned to his service-connected cervical spine and right shoulder degenerative joint disease.  The evidentiary scope considered by the RO in the August 2012 rating decision or August 2012 supplemental statement of the case does not undermine or enhance the adequacy of the January 2012 VA examination.  As such, the Board finds that a remand in order to afford the Veteran another VA examination is not warranted.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and request that he submit or identify relevant evidence in support of his claims that has not already been associated with the claims file.  The RO must then obtain copies of any identified treatment records that are not already in the claims file.  Regardless of the Veteran's response, if any, the RO must obtain and associate with the claims file all of the Veteran's pertinent VA treatment records that have not already been submitted or obtained.  If, after making reasonable efforts to obtain this information the RO is unable to secure same, the RO must notify the Veteran and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claims on appeal (as they are captioned on the title page above), to include consideration of all relevant evidence associated with the Veteran's claims file.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

